Peters, J.
There is no merit in these exceptions. The case was cognizable by the court under E. S., c. 18, § 35. That section is made expressly applicable to “ways in places not incorporated.” Section 37 refers to ways in incorporated places. This is made, perhaps, clearer than before, by Public Laws of 1874, c. 263. But without the aid of this act, such must be the proper construction of the sections referred to.

Exceptions overruled.

Appleton, C. J., Cutting, Walton, Barrows and Danforth, JJ., concurred.